Citation Nr: 0834441	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-00 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected chronic obstructive 
pulmonary disease and acquired nicotine dependence.  

2.  Entitlement to an effective date earlier than June 3, 
1994 for service connection for chronic obstructive pulmonary 
disease (COPD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1947 to May 1950 and 
from August 1950 to June 1954.  He also had periods of active 
duty for training between May 1958 and May 1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, regional 
office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's hypertension was not caused or aggravated 
by his service-connected COPD.  

2.  The veteran's initial claim for service connection for 
COPD was received on June 3, 1994, and there is no document 
dated prior to this date which can be construed as a claim 
for service connection for COPD.


CONCLUSIONS OF LAW

1.  Hypertension was not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2007).  

2.  The criteria for an effective date earlier than June 3, 
1994 for a grant of service connection for COPD are not met.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Notify and Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in February 2007 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim for compensation for hypertension secondary to COPD, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  The veteran was also provided a letter in July 
2006 which addressed the claim for an earlier effective date.  
The Board also notes that the veteran's claim for an earlier 
effective date for the grant of service connection for COPD 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  The Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes, therefore, that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary to decide 
the effective date issue addressed in this decision has been 
obtained.  His service medical records and post-service 
treatment records have been obtained.  The veteran has been 
afforded a VA examination which resulted in a relevant 
medical opinion.  The Board does not have notice of any 
additional relevant evidence that is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.   


I.  Entitlement To Service Connection For Hypertension 
Claimed As Secondary
 To Service-Connected Chronic Obstructive Pulmonary Disease
 And Acquired Nicotine Dependence.

Service connection may also be granted for disability shown 
to be secondary to a service-connected disorder.  The 
applicable regulation provided that service connection may be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims 
(Court) to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The regulation was revised to incorporate the Court's ruling.  
See 71 FR 52747, Sept. 7, 2006.  The regulation now provides 
as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

With respect to tobacco-related disability, for claims filed 
after June 9, 1998, Congress has prohibited the grant of 
service connection for disability due to the use of tobacco 
products during active service. 38 U.S.C.A. § 1103(a) (West 
2002).  For claims for secondary service connection received 
by VA after June 9, 1998, a disability that is proximately 
due to or the result of an injury or disease previously 
service-connected on the basis that it is attributable to the 
veteran's use of tobacco products during service will not be 
service-connected under Sec.  3.310(a).  See 38 C.F.R. 
§ 3.300. 

The veteran is currently service-connected for chronic 
obstructive pulmonary disease associated with acquired 
nicotine dependence, rated as 10 percent disabling; residuals 
of a nasal fracture, rated as 10 percent disabling; residuals 
of a fracture of the left fourth finger, rated as 
noncompensably disabling; and residuals of acquired nicotine 
dependence, rated as noncompensably disabling.  

The Board notes initially that because the claim for 
secondary service connection for hypertension was filed after 
June 9, 1998, a claim for service connection for hypertension 
as being secondary to nicotine addiction is precluded as a 
matter of law. 38 C.F.R. § 3.300(c). 

The Board also notes that with respect to the claim for 
service connection for hypertension as being secondary to 
COPD, the only competent medical opinion weighs against the 
claim.  The report of a VA medical opinion prepared in June 
2007 reflects that a VA physician reviewed the claims file 
and noted that the veteran was service-connected for COPD, 
and that a pulmonary function test conducted in July 2005 was 
within normal limits.  It was further noted that the veteran 
was obese with current weight of 237 pounds.  He had a 
history of sleep apnea.  Review of his vital signs in the 
computerized treatment records confirmed that his had 
elevated blood pressure readings since at least the year 
2000.  HTN had been recorded as a diagnosis.  Significantly, 
the VA physician stated that the hypertension was not caused 
by his service-connected COPD.  The physician stated that the 
rationale for this opinion was medical literature review, 
medical record review, and clinical experience.  The 
physician stated that there was no objective data to support 
the veteran's claim, and further stated that medical 
literature review had shown that there was no established 
relationship between HTN and COPD.  

In summary, the preponderance of the evidence shows that the 
veteran's hypertension was not caused or aggravated by his 
service-connected COPD.  Accordingly, the Board concludes 
that hypertension was not proximately due to or the result of 
a service-connected disability.  

II.  Entitlement To An Effective Date Earlier Than June 3, 
1994 For Service Connection For Chronic Obstructive Pulmonary 
Disease.

The record reflects receipt of the veteran's claim for VA 
compensation for COPD on June 3, 1994.  The claim was in the 
form of a Statement in Support of Claim (VA Form 21-4138).  
In the document, he requested reevaluation of his service 
connected residuals of a broken nose, and he further 
requested compensation for a lung infection.  Subsequently, 
in a rating decision of September 2005, service connection 
was granted for COPD rated as 10 percent disabling effective 
from June 29, 1994.  The effective date was later extended to 
go back to June 3, 1994 (the date of claim).   

The veteran contends that the effective date for the grant of 
service connection for COPD should have been earlier than 
1994.  He asserts that he filed a claim for that disorder in 
1986 or earlier.  

The term claim-application means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2007).  Date of receipt means 
the date on which a claim, information, or evidence was 
received by VA. 38 C.F.R. § 3.1(r) (2007).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or someone acting as next friend of the claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will considered filed as of the 
date of receipt of the informal claim. 38 C.F.R. § 3.155 
(2007).  

The effective date of an award of service connection shall be 
the date the claim is received, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  The only exception arises when a veteran files his 
claim within one year after his separation from service.  
Then, the effective date may extend back to the date of 
separation.  In the present case, however, the claim was 
filed long after that one year period after service 
separation.  

The Board has reviewed all documents contained in the claims 
file dated earlier than June 3, 1994, but none contain any 
references to COPD or any other disorder of the lungs.  A 
claim for compensation dated in December 1976 only referenced 
a back strain, a finger injury and a broken nose.  In June 
1983 the veteran requested increased VA compensation, but 
only referenced mental stress, anxiety and depression.  In 
June 1984 the veteran filed a claim for VA benefits and noted 
that he was unemployed, but he did not mention COPD.  In a 
statement in support of claim dated in June 1986, the veteran 
raised a claim for service connection for nasal polyps, but 
did not mention any other disability.  

Because there is no document that can be construed as a claim 
for service connection for COPD that was received prior to 
the June 3, 1994 receipt of the claim in the instant case, 
there is no legal basis to assign an earlier effective date 
than June 3, 1994, the date of receipt of service connection 
claim, for the grant of service connection.  The fact that 
the disorder may have existed prior to that date does not 
provide any basis under the law for assigning an earlier 
effective date for the grant of service connection.  The 
legal criteria pertaining to the assignment of an effective 
date for service connection are controlling in this case.  
Accordingly, an earlier effective date for the grant of 
service connection for COPD must be denied. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.


ORDER

1.  Service connection for hypertension claimed as secondary 
to service-connected chronic obstructive pulmonary disease 
and acquired nicotine dependence is denied.  

2.  An effective date earlier than June 3, 1994 for service 
connection for chronic obstructive pulmonary disease is 
denied.  




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


